Citation Nr: 1415671	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-36 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for kidney cancer, claimed as due to medication for service connected pulmonary vasculitis versus pulmonary fibrosis.

2.  Entitlement to service connection for bladder cancer, claimed as due to medication for service connected pulmonary vasculitis versus pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to September 1973.  He died in May 2011.  The Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

Before the Board promulgated a decision on the Veteran's appeal he died.  In a decision in August 2011, the Board dismissed the appeal.  Since then the RO has substituted the Appellant for the Veteran.  In March 2013, the RO notified the Appellant that her claim for accrued benefits was being processed as a request for substitution under 38 U.S.C.A. § 5121A.  The Board is proceeding with the Appellant in the place of the Veteran.

To the extent that the Appellant's representative argues in the February 2014 informal hearing presentation that the Board should take action on the Appellant's pending DIC claim, the RO granted service connection for the cause of the Veteran's death in a rating decision in November 2011.  


FINDINGS OF FACT

1.  Kidney cancer did not have its onset during active service or result from disease or injury in service, and kidney cancer was not caused by or aggravated by a service-connected disability. 




2.  Bladder cancer did not have its onset during active service or result from disease or injury in service, and bladder cancer was not caused by or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 





The RO provided pre-adjudication VCAA notice by letter in March 2006.  As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim, except for the provisions for the effective date of the claim and for the degree of disability assignable rating). 

Duty to Assist

In October 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Appellant and her representative were provided a copy the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The Appellant and her representative submitted additional argument. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claims is required to comply with the duty to assist.  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).




Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specific diseases listed as chronic diseases in 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309.  The specified chronic diseases include malignant tumors, including bladder and kidney cancers, if the listed chronic disease becomes manifest to a degree of 10 percent within one year from date of separation from service.

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where service connection is claimed.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).



When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The Appellant contends that the kidney and bladder cancers were caused by Imuran prescribed for treatment of the Veteran's service connected rheumatoid arthritis and pulmonary disease.

VA records show that in October 2003 the Veteran was being treated with Imuran.  The last entry for Imuran was in October 2005, and the dosage was 150 mg per day.  In October 2005, a CT scan showed bladder and kidney tumors.  The bladder cancer was found after evaluation for hematuria and was a high grade muscle invasive cancer.  The record shows that the Veteran was an active smoker.





On VA examination in July 2007, the VA examiner stated that there was no way to know whether the Imuran caused a kidney or a bladder tumor other than pure speculation. 

In October 2013, the Board obtained a VHA opinion from an oncologist.  After review of the claim file and relevant medical literature, the VHA oncologist noted that azathioprine (Imuran) has been associated with the development of malignancies, predominantly of the lymphoid system and the skin.  The VHA expert stated that while there was a clear association between azathioprine and bladder cancer in the literature, most of the reports were anecdotal.  The VHA expert explained:

In the few large series of patients reported, it appears that immunosuppressants increase the risk for the development of bladder cancer by about 2-fold over the general population.  However, this risk is almost certainly an overestimate for azathioprine, since these series include patients who have taken cyclophosphamide, a well-known bladder carcinogen which the patient in question was not exposed to.  It is also important to point out that, especially in the post-solid organ transplant patients, the malignancies have occurred after many years on the immunosuppressant drug.  There is no evidence supporting a link between azathioprine use and kidney cancer in the literature.

When assessing the likelihood that azathioprine played a significant role in the development of the malignancies in this patient, it is important to take into account other risk factors for bladder and kidney cancer.  Aside [from] chronic exposure to aniline dyes, cigarette smoking is the most important risk factor for the development of bladder cancer, raising the risk to more than 4-fold that of non-smokers in large, well-studied cohorts of patients.  


This patient had a significant smoking history and continued to smoke through the diagnosis and treatment of his malignancies, until at least mid-2006 according to the record.  In addition, obesity is a known risk factor for bladder and kidney cancer with a 7% increase in risk for every point above a normal body mass index (25).  This patient's calculated body mass index at the time of diagnosis was 42, increasing his risk by more than 2 fold.  Therefore, while azathioprine use limited to 2 years cannot be completely ruled out as a cause for this patient's bladder cancer, based on the above analysis it is more likely than not that the patient's bladder and kidney cancer were caused by factors other than exposure to the drug, including smoking and obesity.  Consequently, it is my opinion that it is less likely than not that the bladder and kidney cancer were caused or aggravated by exposure to Imuran.

The Veteran's service-connected disabilities were: pulmonary vasculitis versus pulmonary fibrosis, depression, diabetes mellitus, rheumatoid arthritis, tinnitus, and hearing loss.

Analysis

The Appellant does not argue and the record does not show that kidney cancer or bladder cancer was affirmatively shown to had onset in service.  Also, while cancers are chronic diseases listed in 38 C.F.R. § 3.309, the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), are addressed.  The Appellant does not argue and the record does not show that kidney cancer or bladder cancer was "noted" during service and the theory of service connection under § 3.303(b) is not available.  




See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease). 

And the Appellant does not argue and the record does not show that the cancers, initially diagnosed in 2005, more than 30 years after service in 1973, were manifest during the one year presumptive period for a chronic disease after service.  38 C.F.R. §§ 3.307, 3.309.

Also cancer is not simple medical condition that the Appellant is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  And cancer is not a type of condition under case law that has been found to be capable of lay observation.  See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

As cancer is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, the Appellant's lay evidence as to the presence of cancer or the cause of cancer is not competent evidence. 

Since the Appellant's lay evidence is not competent evidence, the lay evidence is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to the claims.  


As the evidence is not admissible, the Board need not reach the credibility of the evidence.  And the Appellant has not submitted competent medical evidence that either cancer is directly related to service or to a service-connected disability.   

To the extent that the Appellant argues that the cancers are secondary to medication prescribed for service-connected pulmonary disease and rheumatoid arthritis, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

The Appellant's opinion as a lay person is limited to inferences that are rationally based on perception and does not require specialized knowledge, education, training, or experience.  Here the question of the relationship between the cancers and medication prescribed for service-connected pulmonary disease and rheumatoid arthritis is not a simple medical condition so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Appellant is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between the cancers and medication prescribed for service-connected pulmonary disease and rheumatoid arthritis.

As the Appellant's opinion is not competent evidence on the question of secondary service connection, the opinion is excluded, that is, the opinion is not to be considered as evidence in support of the claims.



As for the medical evidence, the opinion of the VA examiner that there was no way to know whether Imuran [medication] caused a kidney or a bladder tumor other than pure speculation has no probative value.  

The Board finds the opinion of the VHA expert, an oncologist, that it was more likely than not that kidney and bladder cancers were caused by factors other than Imuran, namely, smoking and obesity, and that it was less likely than not that the kidney and bladder cancers were caused or aggravated by Imuran.

As this medical opinion is unequivocally stated, consistent with the evidence of record, and supported by a cogent rationale, including a review of the medical literature, the opinion is persuasive evidence, which opposes rather than supports the claims. 

As there is no favorable medical evidence, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply, and service connection is not warranted for either disability.  38 U.S.C.A. § 5107(b). 

ORDER

Service connection for kidney cancer, claimed as due to medication for a service-connected pulmonary vasculitis versus pulmonary fibrosis, is denied.

Service connection for bladder cancer, claimed as due to medication for service-connected pulmonary vasculitis versus pulmonary fibrosis, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


